
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 18
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Mr. Bingaman (for
			 himself, Mr. Obama,
			 Mr. Brown, Mr.
			 Kerry, Mr. Byrd,
			 Mrs. Feinstein, Mr. Nelson of Florida, Mr.
			 Feingold, Mrs. Murray,
			 Mr. Bayh, Mrs.
			 Lincoln, Mr. Pryor,
			 Mr. Whitehouse, Mr. Sanders, Ms.
			 Cantwell, Mr. Tester,
			 Mrs. Clinton, Ms. Landrieu, Mr.
			 Rockefeller, and Mr. Salazar)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Centers for Medicare & Medicaid Services within the Department of Health
		  and Human Services relating to a cost limit for providers operated by units of
		  government and other provisions under the Medicaid program.
	
	
		That Congress disapproves the rule
			 submitted by the Centers for Medicare & Medicaid Services within the
			 Department of Health and Human Services relating to a cost limit for providers
			 operated by units of government and other provisions under the Medicaid program
			 (published at 72 Fed. Reg. 29748 (May 29, 2007)), and such rule shall have no
			 force or effect.
		
